 

Exhibit 10.2

 

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

This Separation Agreement and Mutual Release (the “Agreement”), is made as of
September 15, 2014, by and between B/E Aerospace, Inc., a Delaware corporation
(the “Company”), and Thomas P. McCaffrey (“Employee”), for the purpose of
memorializing the terms and conditions of the Employee’s departure from the
Company’s employment.  Any capitalized terms not otherwise defined herein shall
have the meaning ascribed to such term in the Employment Agreement (as defined
below).This Agreement shall become effective as of the Spin-Off Date (as defined
below) and if the Spin-Off Date does not occur or the spin-off of KLX Inc.
(“KLX”) by the Company is abandoned, this Agreement shall be null and void ab
initio and will have no force or effect.

 

Now, therefore, in consideration of the sum of one dollar ($1.00) and the mutual
promises, agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
(the “Settlement Consideration”), the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.           Termination; Employment Agreement.  Effective immediately prior to
the consummation of the distribution of the shares of KLX to the shareholders of
the Company (the date of the distribution, the “Spin-Off Date”), Employee’s
employment with the Company shall be terminated.  Upon Employee’s termination,
Employee and the Company shall each have those respective surviving rights,
obligations and liabilities described in that certain Amended and Restated
Employment Agreement, dated as of July 29, 2013, by and between Employee and the
Company (the “Employment Agreement”).    Employee and the Company acknowledge
and agree that the termination of Employee’s employment shall, for the purposes
of the Employment Agreement, be treated as a termination of employment without
Cause and, except as provided in this Agreement, Employee shall receive the
payments and benefits set forth in Section 5(d)(ii)(B) of the Employment
Agreement.  Notwithstanding the foregoing and Section 5(d)(ii)(B)(7) of the
Employment Agreement, Employee and the Company agree that only the outstanding
Equity Awards that would have vested pursuant to their existing terms on or
prior to March 15, 2015 (without regard to Employee’s termination of employment)
shall immediately vest upon the termination of Employee’s employment with the
Company and the remaining Equity Awards shall be assumed by KLX and converted
into equity awards with respect to KLX common stock in a manner that reflects
the distribution of shares of KLX common stock to shareholders of the
Company.  The converted Equity Awards shall continue to be subject to the same
terms and conditions as in effect prior to the Spin-Off Date, with any
performance-vesting conditions to be equitably adjusted by the Compensation
Committee of the Board of Directors of KLX within ninety days following the
Spin-Off Date.  In addition, immediately prior to the Spin-Off Date, Employee
shall be (a) paid all cash amounts under the Management Incentive Plan with
respect to the Company’s 2014 performance that would be paid to Employee had he
remained employed by the Company through the date that the Management Incentive
Plan annual incentive awards are paid to similarly situated senior executive
officers of the Company, (b) granted the number of shares of restricted stock or
restricted stock units with respect to Company common stock, as applicable, that
Employee would have been granted as part of the Company’s annual long-term
equity incentive award program in December of 2014 had he remained employed
through the applicable grant date, with the annual equity award to be on the
same terms and conditions as the equity awards granted to similarly situated
senior executive officers of the Company, and (c) granted the number of shares
of restricted stock or restricted stock units with respect to Company common
stock, as applicable, with a grant date fair value that is equal to the value of
the “make whole” grant that Employee would have received pursuant to the
Management Incentive Plan in connection with the Company’s 2014 performance had
he remained employed by the Company through the date that “make whole” equity
awards are granted to similarly situated senior executive officers of the
Company, with the “make whole” equity award grant to have the same terms and
conditions as the equity awards granted to similarly situated senior executive
officers of the Company in connection with the Management Incentive Plan;
provided, however, that the awards contemplated by clauses (a), (b) and (c)
above shall not be paid or granted to Employee if Employee has received the
compensation contemplated by the applicable clause in the ordinary course prior
to the Spin-Off Date.

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

2.Non-Released Claims.

 

(a)           Employee Non-Released Claims.    It is explicitly agreed,
understood and intended that the general release of claims provided for in this
Agreement shall not include or constitute a waiver of the Company’s, its agent,
representative or designee’s obligations to Employee (i) that are specified in
the Employment Agreement as surviving the termination of Employee’s employment,
(ii) that arise out of or from respondeat superior principles, (iii) for claims
for indemnification and defense under any organizational document, agreement,
insurance policy, or at law or in equity concerning either the Company, its
subsidiaries, affiliates, directors, officers or employees, (iii) concerning any
deferred compensation plan, 401(k) plan, equity plan or retirement plan, and
(iv) any claims not waivable under applicable law, collectively, the “Employee
Non-Released Company Claims”.

 

(b)           Company Non-Released Claims.  It is explicitly agreed, understood
and intended that the general release of claims provided for in this Agreement
shall not include or constitute a waiver of (i) the Employee’s obligations to
the Company concerning the Company’s confidential information and proprietary
rights that survive Employee’s termination of employment, including those
specified in the Employment Agreement, (ii) any claim of the Company for fraud
based on willful and intentional acts or omissions of Employee, other than those
taken in good faith and in a manner that Employee believed to be in or not
opposed to the interests of the Company, proximately causing a financial
restatement by the Company, and (iii) any claims not waivable by the Company
under applicable law, collectively, the “Company Non-Released Employee Claims”.

  

3.           General Release in Favor of the Company:  Employee, for himself and
for his heirs, executors, administrators, trustees, legal representatives and
assigns (collectively, the “Releasers”), hereby forever releases and discharges
the Company, its Board of Directors, and any of its past, present, or future
parent corporations, subsidiaries, divisions, affiliates, officers, directors,
agents, trustees, administrators, attorneys, employees, employee benefit and/or
pension plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns (whether acting as agents for the Company or in their
individual capacities) (collectively, the “Releasees”) from any and all claims,
demands, causes of action, and liabilities of any kind whatsoever (upon any
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local, or otherwise), whether known or unknown, by reason of any act,
omission, transaction or occurrence which Releasers ever had, now have or
hereafter can, shall or may have against Releasees up to and including the date
of the execution of this Agreement, except for the Employee Non-Released Company
Claims.  Without limiting the generality of the foregoing, Releasers hereby
release and discharge Releasees from:

 

(a)           any and all claims for backpay, frontpay, minimum wages, overtime
compensation, bonus payments, benefits, reimbursement for expenses, or
compensation of any kind (or the value thereof), and/or for liquidated damages
or punitive damages (under any applicable statute or at common law);

 

(b)           any and all claims, relating to Employee’s employment by the
Company,  the terms and conditions of such employment, employee benefits related
to Employee’s employment, the termination of Employee’s employment, and/or any
of the events relating directly or indirectly to or surrounding such
termination;

 

(c)           any and all claims of discrimination, harassment, whistle blowing
or retaliation in employment (whether based on federal, state or local law,
statutory or decisional), including without limitation, all claims under the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, 42 USC §§ 1981-86, as amended,
the Equal Pay Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Florida Civil Rights Act
of 1992, the Florida Whistle-Blower Law (Fla. Stat. § 448.101 et seq.), the
Florida Equal Pay Act, and waivable rights under the Florida Constitution;

 

(d)           any and all claims under any contract, whether express or implied;

 

 

(e)           any and all claims for unintentional or intentional torts, for
emotional distress and for pain



 

--------------------------------------------------------------------------------

 

 

and suffering;

 

(f)           any and all claims for violation of any statutory or
administrative rules, regulations or codes;

 

(g)           any and all claims for attorneys' fees, costs, disbursements,
wages, bonuses, benefits, vacation and/or the like;

 

which Releasers ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this Agreement, except for the
Employee Non-Released Company Claims.

 

4.           General Release in Favor of Employee.   The Releasees, and each of
them, hereby release Releasers, and each of them, from all claims or causes of
action whatsoever, known or unknown, including any and all claims of the common
law of the State of Florida, including but not limited to breach of contract
(whether written or oral), promissory estoppel, defamation, unjust enrichment,
or claims for attorneys’ fees and costs and all claims which were alleged or
could have been alleged against the Employee which arose from the beginning of
the world to the date of this Agreement, except for the Company Non-Released
Employee Claims.

 

5.           Non-Disparagement.  The parties agree that they will not (a)
disparage or encourage or induce others to disparage the other party (including,
without limitation, the Releasees and the Releasers), or (b) engage in any
conduct or induce any other person to engage in any conduct that is any way
injurious to either party's (including, without limitation, the Releasees’ or
the Releasers’) reputation and interests (including, without limitation, any
negative or derogatory statements or writings).

 

6.           Covenants not to Sue.

 

(a)           Employee Covenant not to Sue.  Employee represents and warrants
that to date, he has not filed any lawsuit, action, complaint or charge of any
kind with any federal, state, or county court or administrative or public agency
against the Company or any other Releasee.  Without in any way limiting the
generality of the foregoing, Employee hereby covenants not to sue or to assert,
prosecute, or maintain, directly or indirectly, in any form, any claim or cause
of action against any person or entity being released pursuant to this Agreement
with respect to any matter, cause, omission, act, or thing whatsoever, occurring
in whole or in part on or at any time prior to the date of this Agreement,
except for the Employee Non-Released Company Claims.  Employee agrees that he
will not seek or accept any award or settlement from any source or proceeding
with respect to any claim or right waived in this Agreement.

 

(b)           Company Covenant not to Sue.  The Company represents and warrants
that to date, it has not filed any lawsuit, action, complaint or charge of any
kind with any federal, state, or county court or administrative or public agency
against Employee or any other Releaser.  Without in any way limiting the
generality of the foregoing, the Company hereby covenants not to sue or to
assert, prosecute, or maintain, directly or indirectly, in any form, any claim
or cause of action against any person or entity being released pursuant to this
Agreement with respect to any matter, cause, omission, act, or thing whatsoever,
occurring in whole or in part on or at any time prior to the date of this
Agreement, except for the Company Non-Released Employee Claims.  The Company
agrees that it will not seek or accept any award or settlement from any source
or proceeding with respect to any claim or right waived in this Agreement.

  

7.           No Admission.  The making of this Agreement is not intended, and
shall not be construed, as an admission that the Company or any of the
Releasees, has violated any federal, state or local law (statutory or
decisional), ordinance or regulation, breached any contract or committed any
wrongdoing whatsoever.

 

8.           Effectiveness.  This Agreement shall not become effective until the
eighth day following Employee’s signing of this Agreement (“Effective Date”) and
Employee may at any time prior to the Effective Date revoke this



 

--------------------------------------------------------------------------------

 

 

Agreement by giving notice in writing of such revocation to:

 

 

B/E Aerospace, Inc.

1400 Corporate Center Way

Wellington, FL  33414

Attn: General Counsel

 

In the event that Employee revokes this Agreement prior to the eighth day after
his execution thereof, this Agreement, and the promises contained herein, shall
automatically be deemed null and void.

 

9.           Employee Acknowledgement.  Employee acknowledges that he has been
advised in writing to consult with an attorney before signing this Agreement,
and that Employee has been afforded the opportunity to consider the terms of
this Agreement for twenty-one (21) days prior to its execution.  Employee
further acknowledges that he has read this Agreement in its entirety, that he
fully understands all of its terms and their significance,  that he has signed
it voluntarily and of Employee’s own free will, and that Employee intends to
abide by its provisions without exception.

 

10.           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect, however, the remaining provisions shall be
enforced to the maximum extent possible.

 

11.           Entire Agreement.  This Agreement and the Employment Agreement,
taken together, constitute the complete understanding between the parties and
supersedes all such prior agreements between the parties and may not be changed
orally.  Employee acknowledges that neither the Company nor any representative
of the Company has made any representation or promises to Employee other than as
set forth herein or therein.  No other promises or agreements shall be binding
unless in writing and signed by the parties.

 

12.           General Provisions.

 

(a)           Governing Law; Jurisdiction; Venue.  This Agreement shall be
enforced, governed and interpreted by the laws of the State of Florida without
regard to Florida's conflict of laws principles. Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled in a court of competent jurisdiction in the State of Florida in Palm
Beach County.  Each party consents to the jurisdiction of such Florida court in
any such civil action or legal proceeding and waives any objection to the laying
of venue in such Florida court.

 

(b)           Prevailing Party.  In the event of any litigation, dispute or
contest arising from a breach of this Agreement, the prevailing party shall be
entitled to recover from the non-prevailing party all reasonable costs incurred
in connection with such litigation, dispute or contest, including without
limitation, reasonable attorneys’ fees, disbursement and costs, and experts’
fees and costs.

 

(c)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument.

 

(d)           Binding Effect.  This Agreement is binding upon, and shall inure
to the benefit of, the parties, the Releasers and the Releasees and their
respective heirs, executors, administrators, successors and assigns.

 

(e)           Interpretation.  Should any provision of this Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement shall not apply a presumption that the
provisions hereof shall be more strictly construed against one party who
prepared the Agreement, it being agreed that all parties have participated in
the preparation of all provisions of this Agreement.

 

 

 

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 

 



 IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Separation Agreement and Mutual Release as of the date first written above.

 

 

 

 

 

 

 

B/E AEROSPACE, INC.

 

 

 

 

 By: 

 

Thomas P. McCaffrey

PRINT NAME:

Ryan M. Patch

 

TITLE:

Vice President-Law, General Counsel and

 

 

Secretary

 

 

STATE OF FLORIDA                )

 

                                                       ) ss.

 

COUNTY OF                             )

 

 

 

I HEREBY CERTIFY, that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared Thomas
P. McCaffrey, to me known to be the person described in and who executed the
foregoing instrument, and acknowledged to and before me that he/she executed the
same.  This individual is personally known to me or has produced a
______________________ as identification and did take an oath.

 

SWORN TO AND SUBSCRIBED before me this _____ day of ________, 20__.

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 



 

--------------------------------------------------------------------------------